Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 1 of 27




                Exhibit 4
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 2 of 27
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 3 of 27
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 4 of 27
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 5 of 27
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 6 of 27
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 7 of 27
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 8 of 27




                                                                  1
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 9 of 27




                                                                  2
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 10 of 27




                                                                   3
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 11 of 27




                                                                   4
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 12 of 27




                                                                   5
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 13 of 27




                                                                   6
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 14 of 27




                                                                   7
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 15 of 27




                                                                   8
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 16 of 27




                                                                   9
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 17 of 27




                                                                   10
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 18 of 27




                                                                   11
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 19 of 27




                                                                   12
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 20 of 27




                                                                   13
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 21 of 27




                                                                   14
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 22 of 27




                                                                   15
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 23 of 27




                                                                   16
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 24 of 27




                                                                   17
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 25 of 27




                                                                   18
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 26 of 27




                                                                   19
Case 1:18-cv-08248-RA Document 38-4 Filed 01/25/19 Page 27 of 27




                                                                   20
